Citation Nr: 1043948	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-40 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed 
as secondary to a service-connected skin disorder affecting the 
thighs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from January 1993 to January 1997.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in pertinent part 
denying service connection for a sleep disorder.  A Travel Board 
hearing before the undersigned Veterans Law Judge was held at the 
RO in August 2006.  A transcript of that hearing is contained in 
the claims file.  

The Board in July 2007 remanded the case for appropriate 
additional notice or development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), and again remanded in March 2010 
for additional development of the claim for service connection 
for a sleep disorder.  The claim returns to the Board for further 
review.  


FINDING OF FACT

The evidence preponderates in favor of the Veteran's service-
connected skin disorder affecting the thighs causing a sleep 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).   In view of the disposition herein, 
there is no need for further discussion of notice or development, 
because there can be no prejudice to the Veteran by granting the 
benefit sought on appeal.

II.  Service Connection for a Sleep Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a non-service-connected condition, a 
Veteran may be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability which may be 
observed reasonably by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

In determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran contends that the service-connected skin disorder 
affecting his thighs causes itching which in turn has resulted in 
a sleep disorder.  

A private physician in July 2002 evaluated the Veteran's sleep 
disorder and noted complaints of daytime sleepiness.  No aphasia 
or dysarthria was found on neurological evaluation, and thyroid 
disease was also not present.  Neurocognitive symptoms of sleep 
apnea were present, however, including morning headache and 
short-term memory loss.  The physician noted that the Veteran was 
working three jobs for a total of 60 hours per week, with varied 
shift work.  He was also noted to consume at least four large 
mugs of coffee, of sixteen ounces each, daily.  The examiner 
provided multiple diagnoses, including probable sleep apnea, 
possible periodic limb movement disorder, and shift work 
disorder.

A sleep study in November 2002 showed no evidence of sleep apnea 
syndrome, but low oxygen saturation both waking and sleeping were 
present, and were thought possibly to be associated with 
underlying lung disease.  Frequent periodic limb movements were 
observed during sleep, with electrographic arousal and 
significant compromise of the Veteran's sleep architecture.  

A December 2002 VA treatment evaluation for the Veteran's skin 
conditions noted that he had an eczematous rash of the medial 
thighs which had been persistent, for which a refill of Lotricort 
cream was prescribed.  

The Board remanded the claim in July 2007 for VA examination to 
address whether the Veteran's service-connected skin disability 
was causing or aggravating a sleep disorder.  The examiner was 
instructed to note pertinent medical records, including the July 
2002 sleep disorder examination and the November 2002 sleep 
study.  

Assessments by a VA examiner in June 2009 appeared consistent 
with the prior findings.  At the June 2009 examination, the 
Veteran reported, pertinently, that he had a non-healing, 
persistent rash on the crotch and groin areas.  This self-report 
is consistent with prior records, and with scars of the thighs 
which have been service connected as secondary to this non-
healing skin disorder.  

The June 2009 VA examiner noted that the Veteran had chronic 
intertrigo affecting the crotch and groin areas which was treated 
with steroidal creams, and that he had striae of the medial 
thighs due to this steroidal treatment.  The Veteran's work as a 
police officer, including being outside in the summer, tended to 
exacerbate the situation.  The examiner noted that the scars were 
disfiguring, with breakdown or ulceration of the skin.  

Upon that June 2009 VA examination, the examiner indicated that 
he had reviewed private medical records and had reviewed the 
Veteran's medical history.  However, the primary focus of this 
examination was his skin conditions, not a sleep disorder, and 
while the examiner noted the Veteran's self-report of awakening 
once nightly to scratch due to his skin condition, the examiner 
entirely failed to note the July 2002 private sleep disorder 
evaluation or the November 2002 sleep study.  The examiner also 
failed to note the diagnoses provided at the July 2002 
evaluation, and the underlying facts supporting those diagnoses.  
In addition, there was no recognition or comment regarding the 
Veteran's three jobs and shift work, and his considerable daily 
caffeine consumption.  Absent the examiner's awareness or 
consideration of these factors, the Board was unable to find the 
examination adequate, or to accept this examiner's conclusion 
that the Veteran's reported sleep disorder was due to his skin 
disorder.  The Board accordingly remanded the case for a further 
examination.  

Upon VA examination in June 2010, the examiner duly note the past 
sleep study, the past history of shift work, and the past 
reported considerable daily caffeine intake, as well as past 
possible periodic limb movement disorder and shift work disorder.  
However, the June 2010 examiner noted that the Veteran's oxygen 
saturation levels upon overnight pulse oximetry testing in March 
2005 were essentially normal, with normal fluctuations and no 
reading below 88 percent.  The examiner further noted that the 
sleep study done in November 2002 had shown no evidence of sleep 
apnea.  The June 2010 doctor additionally noted that the current 
work shifts were morning and afternoon, and were only changed 
every three months.  The examiner noted that such shift work and 
shift changes were generally not associated with sleep 
impairment.  Based on the absence of sleep apnea or of likely 
sleep-impairing shift work but with persistence of a sleep 
disorder, the examiner concluded, based largely on the Veteran's 
self-report of an ongoing history of awakening at night 
scratching, that it is at least as likely as not that the 
Veteran's sleep disorder has been caused by his service-connected 
skin disorder.  The examiner also concluded that it is at least 
as likely as not that the Veteran's sleep disorder is in part due 
to his periodic limb movement disorder, because that latter 
disorder was demonstrated to be present by the November 2002 
sleep study, and because the limb movement disorder was diagnosed 
by the Veteran's neurologist in January 2003.  

The July 2010 VA examiner is competent to address the question of 
medical causation presented in this case.  This examiner relied 
on the Veteran's own assertions that itching due to his skin 
disorder awakened him.  The Veteran, as a layperson, is competent 
to provide this history of the self-observable physiological 
impact of his skin disorder and its symptoms of itching, namely 
being awakened at night.  The Board finds the Veteran credible in 
these assertions of awakenings and perceived reasons for being 
awakened, based on the absence of evidence of factors which may 
tend to significantly impeach his credibility.  The Board 
accordingly is disposed to allow significant weight to the 
Veteran's assertions of nighttime awakenings due to itching due 
to his service-connected skin disorder, and the Board accordingly 
accepts the credibility and affords weight to the July 2010 VA 
examiner's medical conclusion of causality based on that lay 
assertion.  

In the absence of competent, credible evidence of equivalent or 
greater weight against the proposition that the Veteran's skin 
disorder has caused, in significant part, a sleep disorder 
characterized by sleep impairment associated with nighttime 
awakenings due to itching, the Board finds that the evidence 
preponderates in favor of the claim for service connection for a 
sleep disorder as secondary to the service-connected skin 
disorder.  38 U.S.C.A. § 5107.  Hence, hence service connection 
for a sleep disorder on a secondary basis is warranted.  
38 C.F.R. §§ 3.303, 3.310.   


ORDER

Service connection for a sleep disorder is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


